Digitally signed by
                            Illinois Official Reports                       Reporter of Decisions
                                                                            Reason: I attest to the
                                                                            accuracy and integrity
                                                                            of this document
                                    Appellate Court                         Date: 2016.09.14
                                                                            16:35:58 -05'00'




             Country Mutual Insurance Co. v. Dahms, 2016 IL App (1st) 141392



Appellate Court        COUNTRY MUTUAL INSURANCE COMPANY, Plaintiff and
Caption                Counterdefendant-Appellee, v. CHARLES DAHMS, Defendant and
                       Counterplaintiff-Appellant (Terry Enadeghe, Defendant-Appellee).



District & No.         First District, Fourth Division
                       Docket No. 1-14-1392


Filed                  May 19, 2016
Rehearing denied       June 21, 2016


Decision Under         Appeal from the Circuit Court of Cook County, No. 12-CH-43692; the
Review                 Hon. LeRoy K. Martin, Jr., Judge, presiding.



Judgment               Motion to supplement procedural history granted.
                       Affirmed in part as modified, reversed in part.


Counsel on             Craig M. Sandberg, of Chicago, for appellant.
Appeal
                       Keith G. Carlson, of Chicago, for appellee Country Mutual Insurance
                       Company.

                       No brief filed for appellee Terry Enadeghe.



Panel                  JUSTICE ELLIS delivered the judgment of the court, with opinion.
                       Justices Howse and Cobbs concurred in the judgment and opinion.
                                               OPINION

¶1        This declaratory-judgment action involves an insurance coverage dispute as to whether
     plaintiff-counterdefendant, Country Mutual Insurance Company (Country Mutual), has a duty
     to defend its insured, defendant-counterplaintiff, Charles Dahms, in an underlying tort lawsuit.
     The plaintiff in the tort lawsuit against Dahms pleaded causes of action for negligence and
     battery. About six months after the tort action against Dahms was filed, Dahms was convicted
     of aggravated battery stemming from the same events.
¶2        Country Mutual and Dahms filed cross-motions for summary judgment in the
     declaratory-judgment action. The circuit court ruled that Country Mutual had a duty to defend
     Dahms, because Dahms had filed an affirmative defense of self-defense in the tort case. The
     circuit court later clarified its ruling, finding that the duty to defend did not arise until the date
     Dahms filed his answer and affirmative defenses in the tort action.
¶3        Dahms appeals from the circuit court’s decision; he agrees with the trial court’s finding of
     a duty to defend but disagrees as to the trigger date. Country Mutual cross-appeals, arguing for
     various reasons that it had no duty to defend the underlying lawsuit–including the fact that
     Dahms’s criminal conviction for the same conduct bars coverage under the policy’s exclusion
     for “criminal acts.”
¶4        We agree with the trial court that Country Mutual owed a duty to defend Dahms in the tort
     action, but we hold that this duty arose the moment the tort lawsuit was filed, not when Dahms
     pleaded his affirmative defenses in that lawsuit. We affirm the trial court’s ruling as so
     modified. We further hold, however, that Country Mutual’s duty terminated on the date that
     Dahms was criminally convicted for the same conduct because, as of that moment, his conduct
     fit with the policy’s criminal-act exclusion. Thus, we affirm the trial court’s judgment in part as
     modified and reverse in part.

¶5                                      I. BACKGROUND
¶6       This appeal involves a dispute between Dahms and Country Mutual regarding coverage
     under a homeowner’s insurance policy. The underlying incident between Dahms and
     Enadeghe gave rise to three separate actions: (1) a personal injury action filed against Dahms
     by Terry Enadeghe (the Tort Case); (2) a criminal case against Dahms (the Criminal Case); and
     (3) this declaratory-judgment action filed by Country Mutual. Our discussion below includes
     the procedural history of each action, in somewhat chronological order, necessary to an
     understanding of the issues on appeal.

¶7                                    A. Underlying Incident
¶8       Dahms and Enadeghe had an altercation on October 10, 2011, arising from an incident in
     downtown Chicago in which Enadeghe pulled his taxi cab up to a crosswalk near Dahms, who
     was a pedestrian. The complaint alleges, in sum, that Dahms’s briefcase made contact with the
     windshield of Enadeghe’s cab, Enadeghe then left his car and pursued Dahms on foot, and a
     scuffle ensued in which Dahms struck Enadeghe with his briefcase, injuring Enadeghe.




                                                   -2-
¶9                                           B. The Tort Case
¶ 10       Enadeghe filed a two-count complaint against Dahms on October 9, 2012, in the circuit
       court of Cook County (No. 2012 L 011436). Count I alleged negligence; count II alleged
       battery. Each count alleged that Dahms’s briefcase “made contact with the motor vehicle
       occupied by [Enadeghe], causing damage to the windshield.” Each count also alleged that,
       after Enadeghe confronted Dahms on the street and demanded payment for the damage to the
       windshield, Dahms “physically struck [Enadeghe] with a briefcase, knocking [Enadeghe]
       unconscious and causing him to fall to the ground.”
¶ 11       Count II alleged that Dahms’s striking of Enadeghe with the briefcase was a battery. Count
       I called it negligence, alleging that Dahms “[m]ade physical actions with his hands and fists
       toward [Enadeghe],” “[s]wung a briefcase in close proximity to the body of the [Enadeghe],”
       and “[f]ailed to warn of one or more of these negligent acts or omissions.” The final paragraph
       of the negligence count alleged that, as a result of “one or more of these negligent acts or
       omissions, [Enadeghe] suffered injuries–both temporary and permanent–to his personal and
       pecuniary interests.”

¶ 12                            C. Dispute Over Coverage for the Tort Case
¶ 13       The coverage dispute between Dahms and Country Mutual arose before Enadeghe filed
       suit. On June 27, 2012, Enadeghe’s counsel sent a letter to Dahms notifying him of Enadeghe’s
       potential claim. Dahms then requested coverage from Country Mutual, with which Dahms had
       a homeowner’s insurance policy. On September 5, 2012, Country Mutual notified Dahms that
       it was denying his claim because: (1) the allegations did not constitute an “occurrence” under
       the homeowner’s policy, and, (2) even if it did, the policy contained an exclusion for “criminal
       acts.” As the letter explained, Enadeghe’s counsel “state[d] that his client was assaulted during
       an altercation with [Dahms] on October 10, 2011.”
¶ 14       Dahms retained independent counsel, who faxed a letter to Country Mutual on October 15,
       2012. The letter informed Country Mutual that Dahms had exercised his right to retain
       independent counsel because Country Mutual had expressed interests “divergent” from
       Dahms. The letter also noted that Enadeghe had filed suit and that his complaint contained at
       least one claim that was covered under Dahms’s homeowner’s policy.

¶ 15                        D. Country Mutual’s Declaratory-Judgment Action
¶ 16       On December 10, 2012, Country Mutual filed this declaratory-judgment action, asserting
       that it had no duty to defend or indemnify Dahms in connection with Enadeghe’s underlying
       lawsuit. Country Mutual noted that, as a result of the October 2011 incident, Dahms had been
       charged with aggravated battery, and the charge was “still pending.” Similar to the position it
       took in its September 5, 2012, letter to Dahms, Country Mutual claimed that there was no
       liability coverage under the policy because the allegations did not constitute an “occurrence,”
       which the policy defined as an “accident,” and that any claim was barred by the policy’s
       “criminal acts” exclusion. Country Mutual also argued that any potential liability coverage
       under the policy was barred by the “expected or intended injury” exclusion.
¶ 17       At this point, all three actions–this declaratory-judgment action, the Criminal Case, and the
       Tort Case–proceeded. Below we summarize the subsequent developments that were relevant



                                                   -3-
       to the disposition of the declaratory-judgment action.

¶ 18                                     1. The Criminal Case
¶ 19       On March 20, 2013, Dahms was convicted of aggravated battery in criminal court. He
       appealed. On April 23, 2015, this court affirmed Dahms’s conviction in an unpublished order.
       See People v. Dahms, 2015 IL App (1st) 133301-U. The Illinois Supreme Court denied
       Dahms’s petition for leave to appeal on September 30, 2015. On March 7, 2016, the United
       States Supreme Court denied Dahms’s petition for certiorari.

¶ 20                               2. The Declaratory-Judgment Action
¶ 21       On September 25, 2013, in the declaratory-judgment action now under review, Dahms
       filed a counterclaim, seeking a declaration that Country Mutual owed him a duty to defend,
       that it breached its insurance contract, and that it had engaged in bad faith in violation of
       section 155 of the Illinois Insurance Code (215 ILCS 5/155 (West 2012)). On November 21,
       2013, Country Mutual amended its complaint for declaratory judgment to add the fact of
       Dahms’s conviction for aggravated battery in further support of its claim that it had no duty to
       defend Dahms.

¶ 22                                        3. The Tort Case
¶ 23       Meanwhile, on March 6, 2013, Enadeghe amended his complaint in the Tort Case. Like the
       original complaint, the first amended complaint contained two counts, one for negligence and
       one for battery. The amended complaint modified the battery count, alleging that when Dahms
       struck Enadeghe with the briefcase, he did so “without consent and with intent to harm.”
¶ 24       On October 31, 2013, Dahms answered Enadeghe’s amended complaint and pleaded
       affirmative defenses, including self-defense. He alleged that he “used reasonable efforts and
       force to protect himself and/or his property from Enadeghe.” Dahms also filed a two-count
       counterclaim against Enadeghe, alleging negligence and battery.

¶ 25                  4. Summary Judgment in the Declaratory-Judgment Action
¶ 26       In the declaratory-judgment action, Country Mutual and Dahms filed cross-motions for
       summary judgment in the circuit court. The trial court ruled that Country Mutual was obligated
       to pay for Dahms’s defense, but it later entered an order clarifying that Country Mutual’s
       obligation was limited to the period after Dahms filed his answer and affirmative defenses on
       October 31, 2013, the first time that Dahms asserted self-defense. Self-defense, the court
       reasoned, was an exception to the exclusion of coverage in the policy and thus triggered
       Country Mutual’s duty to defend. The court later entered an order containing Rule 304(a)
       language. Dahms filed the instant appeal, and Country Mutual filed a cross-appeal.1



           1
             We filed our original decision in this appeal on September 30, 2015. Country Mutual filed a
       petition for rehearing, contending that we had misconstrued the criminal-acts exclusion in the policy.
       Pursuant to Illinois Supreme Court Rule 367(d) (eff. Jan. 1, 2015), we ordered Dahms to file an answer
       and Country Mutual to file a reply. We granted Country Mutual’s petition for rehearing and withdrew
       our original decision. This opinion will now stand as our resolution of this matter.

                                                     -4-
¶ 27                                    E. Relevant Policy Provisions
¶ 28       Dahms had a homeowner’s insurance policy with Country Mutual. In the portion
       concerning liability coverage, the policy states, in pertinent part, that Country Mutual will
       provide a defense “[i]f a claim is made or a suit is brought against an ‘insured’ for damages
       because of ‘bodily injury’ or ‘property damage’ caused by an ‘occurrence’ to which this
       coverage applies.” In the definitions section of the policy, “occurrence” is defined, in pertinent
       part, as an “accident.” The word “accident” is not further defined.
¶ 29       The policy contains an exclusion to its liability coverage for “expected or intended injury”
       (the intentional-act exclusion):
                   “E. Liability, Coverage A *** [does] not apply to the following:
                   Expected Or Intended Injury
                   ‘Bodily injury’ or ‘property damage’ that may reasonably be expected or intended
               to result from the intentional acts of an ‘insured’ even if the resulting ‘bodily injury’ or
               ‘property damage’:
                       a. Is of a different kind, quality or degree than initially expected or intended; or
                       b. Is sustained by a different person, entity, real property or personal property,
                   than initially expected or intended.
                   This exclusion applies regardless of whether any ‘insured’ personally participated
               in or committed the alleged act and regardless of whether any ‘insured’ subjectively
               intended the ‘bodily injury’ or ‘property damage’ for which a claim is made.
                   However, this Exclusion E.1 does not apply to ‘bodily injury’ resulting from the
               use of reasonable force by an ‘insured’ to protect persons or property.”
¶ 30       The policy also contains an exclusion for “criminal acts” (the criminal-acts exclusion):
                   “E. Liability, Coverage A *** [does] not apply to the following:
                   Criminal Acts
                   ‘Bodily Injury’ or ‘property damage’ arising from any criminal act. Criminal act
               means any act or omission which is criminal in nature or for which a penal statute or
               ordinance permits or requires any term of imprisonment or sentence or public service
               duties. This exclusion applies regardless of whether any ‘insured’ is actually charged
               with or convicted of a crime and regardless of whether any ‘insured’ subjectively
               intended the ‘bodily injury’ or ‘property damage’ for which a claim is made.”

¶ 31                                        II. ANALYSIS
¶ 32       Country Mutual’s position is that the allegations in the Tort Case against Dahms do not
       trigger coverage because the complaint does not allege an “accident” and thus cannot be
       considered an “occurrence” under the policy. Country Mutual also argues that the complaint in
       the Tort Case alleges an intentional battery only, and, thus, even if the policy otherwise
       applied, coverage would be excluded as an “expected or intended injury.” Third, Country
       Mutual claims that Dahms’s actions fell within the exclusion for “criminal acts.”
¶ 33       Dahms claims that the underlying complaint triggered Country Mutual’s duty to defend for
       two reasons. First, the complaint in the Tort Case, among other things, claimed property
       damage–damage to the windshield of Enadeghe’s cab–which was not alleged to be an
       intentional act. Second, count I of the complaint in the Tort Case alleged that Dahms


                                                    -5-
       negligently, not intentionally, struck Enadeghe with the briefcase during their face-to-face
       confrontation. For either of those reasons, Dahms argues, the underlying complaint alleged an
       “accident,” at least in count I, triggering coverage under the policy. For these same reasons, he
       argues, the exclusions for intentional or criminal acts do not apply.

¶ 34                                        A. Standard of Review
¶ 35       Where, as here, cross-motions for summary judgment are filed, and the parties agree that
       no factual issues exist, this case turns solely on legal issues subject to de novo review. Gaffney
       v. Board of Trustees of the Orland Fire Protection District, 2012 IL 110012, ¶ 73; Founders
       Insurance Co. v. Munoz, 237 Ill. 2d 424, 432 (2010). Whether an insurer has a duty to defend
       involves the construction of an insurance contract, to which we also apply a de novo standard
       of review. Pekin Insurance Co. v. Wilson, 237 Ill. 2d 446, 455 (2010).

¶ 36                                     B. Insurer’s Duty to Defend
¶ 37        An insurer’s duty to defend is much broader than its duty to indemnify. General Agents
       Insurance Co. of America, Inc. v. Midwest Sporting Goods Co., 215 Ill. 2d 146, 154 (2005). In
       a declaratory-judgment action regarding an insurer’s duty to defend, “a court ordinarily looks
       first to the allegations in the underlying complaint and compares those allegations to the
       relevant provisions of the insurance policy.” Pekin Insurance Co. v. Wilson, 237 Ill. 2d 446,
       455 (2010). If the facts alleged in the underlying complaint fall within, or potentially within,
       the policy’s coverage, the insurer’s duty to defend is triggered. Id. This principle has been
       referred to as the “eight corners rule.” See Farmers Automobile Insurance Ass’n v. Country
       Mutual Insurance Co., 309 Ill. App. 3d 694, 698 (2000) (the “court should compare the four
       corners of the underlying complaint with the four corners of the insurance contract”).
¶ 38        The allegations must be liberally construed in favor of the insured. Valley Forge Insurance
       Co. v. Swiderski Electronics, Inc., 223 Ill. 2d 352, 363 (2006). If the allegations potentially fall
       within the policy’s coverage, the duty to defend exists, even if the allegations are groundless,
       false, or fraudulent and even if only one of several theories of recovery alleged in the complaint
       falls within the potential coverage of the policy. Id. In determining whether an insurer has a
       duty to defend, the court should not delve into the merits of the underlying case or determine a
       critical issue in that lawsuit. Bartkowiak v. Underwriters at Lloyd’s, London, 2015 IL App
       (1st) 133549, ¶¶ 20, 25. Nor is the duty to defend annulled by knowledge on the part of the
       insurer that the allegations are untrue or incorrect, or that the true facts will ultimately exclude
       coverage. Lorenzo v. Capitol Indemnity Corp., 401 Ill. App. 3d 616, 619 (2010). “The
       potential[ ] of liability is what gives rise to the duty to defend, even though there may not be a
       high probability of recovery under the terms of the contract.” (Emphasis added.) Hertz Corp. v.
       Garrott, 207 Ill. App. 3d 644, 648 (1990).

¶ 39              C. Country Mutual’s Duty to Defend Prior to Dahms’s Conviction
¶ 40      We first consider whether Country Mutual had a duty to defend during the time period
       beginning with the filing of the underlying complaint in the Tort Case (October 9, 2012) and
       ending with Dahms’s conviction for aggravated battery arising from the same conduct that
       spawned the lawsuit (March 20, 2013).



                                                    -6-
¶ 41                  1. Whether the Underlying Complaint Alleges an “Accident”
¶ 42       We begin by determining whether the allegations in the underlying lawsuit fit within the
       policy’s coverage at all. As we explained above, the coverage applies to liability for damages
       for bodily injury or property damage arising from any “occurrence,” which for our purposes
       includes any “accident.” We must compare the language of the policy with the four corners of
       the underlying complaint.
¶ 43       Dahms focuses on count I of the underlying lawsuit, which alleged the following against
       Dahms:
                   1. Dahms was a pedestrian near 310 South Clinton Street in Chicago;
                   2. Enadeghe was in a motor vehicle at the same location;
                   3. Enadeghe was peacefully conducting himself;
                   4. Dahms’s briefcase made contact with the vehicle, causing damage to the
               windshield;
                   5. Enadeghe got out of the vehicle and asked Dahms to pay for the damage to his
               windshield;
                   6. Dahms refused to pay for the damage;
                   7. Dahms physically struck Enadeghe with a briefcase, knocking Enadeghe
               unconscious and causing him to fall to the ground;
                   8. Dahms was negligent in one or more of the following ways:
                       a) Made physical actions with his hands and fists toward Enadeghe;
                       b) Swung a briefcase in close proximity to Enadeghe’s body; and
                       c) Failed to warn of one or more of these negligent acts or omissions.
                   9. “As a proximate result of one or more of these negligent acts or omissions,
               Enadeghe suffered injuries–both temporary and permanent–to his personal and
               pecuniary interests.”
       (Count II, it should be noted, contains virtually identical allegations except that it omits the
       word “negligent” and alleges the intentional tort of battery.)
¶ 44       Country Mutual argues that count I alleges an intentional act, notwithstanding count I’s use
       of the word “negligent.” Because an intentional act is not an “accident,” it reasons, the policy’s
       coverage was not triggered.
¶ 45       An “accident” is “an unforeseen occurrence, usually of an untoward or disastrous character
       or an undesigned sudden or unexpected event of an inflictive or unfortunate character.
       [Citation.]” (Internal quotation marks omitted.) Milwaukee Mutual Insurance Co. v. J.P.
       Larsen, Inc., 2011 IL App (1st) 101316, ¶ 26 (and cases cited therein). In determining whether
       an occurrence is an “accident,” Illinois courts have focused on whether the injury is expected
       or intended from the standpoint of the insured. USAA Casualty Insurance Co. v. McInerney,
       2011 IL App (2d) 100970, ¶ 15. If an injury is not expected or intended by the insured, it is
       considered an accident. American Family Mutual Insurance Co. v. Enright, 334 Ill. App. 3d
1026, 1031 (2002). Generally speaking, an injury caused by an assault and battery is not
       considered to be accidental. Aetna Casualty & Surety Co. v. Freyer, 89 Ill. App. 3d 617, 619
       (1980).
¶ 46       Our supreme court has cautioned against deciding the ultimate fact of the insured’s intent
       in an underlying lawsuit during a declaratory-judgment action over the duty to defend that

                                                   -7-
       lawsuit. See Pekin Insurance Co. v. Wilson, 237 Ill. 2d 446, 467 (2010) (in
       declaratory-judgment case, declining to rule, as matter of law, that insured acted
       “intentionally” and not in self-defense and noting that doing so would be “condoning the
       resolution of the issue at the heart of the underlying lawsuit”); Maryland Casualty Co. v.
       Peppers, 64 Ill. 2d 187, 197 (1976) (“The finding of the trial court *** that the injury was
       intentional was not proper in this declaratory judgment action. This issue was one of the
       ultimate facts upon which recovery is predicated in the [underlying lawsuit] ***.”); see also
       Bartkowiak, 2015 IL App (1st) 133549, ¶¶ 20, 25; State Farm Fire & Casualty Co. v. Shelton,
       176 Ill. App. 3d 858, 866 (1988). The concern is that “declaratory judgments prior to the
       resolution of the underlying tort case might resolve ‘an issue crucial to the insured’s liability in
       the personal injury action and also one on which punitive damages could ultimately be
       assessed *** in a purely ancillary proceeding[,] with the plaintiff and defendant in the personal
       injury action both aligned on the same side as defendants in the declaratory judgment action.’ ”
       Allstate Insurance Co. v. Carioto, 194 Ill. App. 3d 767, 774 (1990) (quoting Thornton v. Paul,
       74 Ill. 2d 132, 159 (1978), overruled in part on other grounds by American Family Mutual
       Insurance Co. v. Savickas, 193 Ill. 2d 378, 387 (2000)).
¶ 47        On the other hand, we have not been blind to the fact that plaintiffs may have an incentive
       to draft pleadings in a way that triggers the defendant’s insurance coverage. See, e.g., Farmers
       Automobile Insurance Ass’n v. Danner, 2012 IL App (4th) 110461, ¶ 40; Pekin Insurance Co.
       v. Dial, 355 Ill. App. 3d 516, 522 (2005). Thus, we give “ ‘little weight to the legal label that
       characterizes the underlying allegations.’ ” Danner, 2012 IL App (4th) 110461, ¶ 39 (quoting
       Lexmark International, Inc. v. Transportation Insurance Co., 327 Ill. App. 3d 128, 135
       (2001)). Even where a complaint alleges an act is “negligent,” if the allegations show that what
       is truly alleged can only be characterized as an intentional act, the substance will control over
       the moniker placed on it by a plaintiff. See id.; Lexmark, 327 Ill. App. 3d at 135-36.
¶ 48        The tension between our reluctance to predetermine the outcome of a critical issue in the
       underlying lawsuit, on the one hand, and our refusal to allow a plaintiff, via creative pleading,
       to manufacture insurance coverage that otherwise would not exist, on the other, has played
       itself out in the case law. For example, in Carioto, 194 Ill. App. 3d at 770-71, the insured had
       pleaded guilty to attempted murder after he robbed a victim and proceeded to stab him between
       15 and 17 times; he had also told his accomplice, before the robbery, that “ ‘he was going to
       stab the [victim] and kill him.’ ” Id. at 770. The victim filed a civil action against the insured
       while the insured was serving his prison sentence. Id. at 771. The initial complaint alleged
       intentional acts. Id. And at his deposition in prison, the insured admitted that his actions were
       intentional, not negligent. Id. at 773. But two years after the original complaint was filed, in a
       third amended complaint, for the first time, the victim alleged that the insured was negligent, in
       that the insured “ ‘carelessly and negligently fell on and/or came into contact with’ ” the
       victim, “ ‘carelessly and negligently failed to refrain from avoiding’ ” the victim, and
       “ ‘carelessly and negligently struck and/or came into contact with’ ” the victim. (Emphases
       omitted.) Id. at 771.
¶ 49        We saw through these “facetious” allegations of negligence, concluding that there was no
       bona fide controversy over whether the alleged conduct was negligent versus intentional. Id. at
       775. We found the nature of the assault, the insured’s conviction, and the insured’s judicial
       admission of intentional conduct at his deposition to be “conclusive evidence of intentional
       conduct.” Id. We emphasized, however, that ordinarily we would be loath to reach this


                                                    -8-
       conclusion at so early a stage in the underlying tort proceeding: “we believe it is proper for a
       declaratory judgment court to decide the coverage issue before resolution of the tort action in
       the rare case, such as this one, where there is conclusive evidence that the insured acted
       intentionally.” Id. at 776.
¶ 50       In Danner, 2012 IL App (4th) 110461, ¶ 5, the underlying lawsuit alleged that the two
       insureds attacked the victim after the victim entered onto the insured’s property to retrieve a
       baseball hit by his son. The complaint alleged that one of the insureds got into his pickup truck,
       drove it at a high rate of speed, and struck the victim. Id. ¶ 6. He then got out of his truck and
       struck the victim three times with a golf club. Id. The other insured allegedly repeatedly kicked
       and punched the victim while he lay on the ground, wounded. Id. ¶ 7. The insurance company
       filed a declaratory-judgment action, seeking a declaration that it had no duty to defend the
       insureds in the lawsuit, as the policy only covered “ ‘occurrence[s],’ ” defined as “accidents.”
       Id. ¶ 10. Just before a hearing on the insurer’s motion for judgment on the pleadings, the victim
       in the underlying tort case amended his complaint, adding, for the first time, allegations of
       negligence–that the insured drove his truck too fast and “ ‘failed to regain control’ ” of it
       before it struck the victim and that the other insured, who kicked the victim while he lay on the
       ground, “ ‘acted negligently’ ” in doing so while trying to stop the fight. Id. ¶¶ 12-13.
¶ 51       We held that the insurer had no duty to defend, as the complaint as a whole–considering
       both the intentional battery counts as well as the newer negligence counts–did not allege an
       “accident.” Id. ¶ 40. We first noted that the negligence count alleging that one of the insureds
       drove the truck and “ ‘failed to regain control of it’ ” (id. ¶ 12) had omitted the facts (contained
       in the battery count) that, after he left the truck, he proceeded to beat the victim with a golf
       club. Id. ¶ 40. We found it “difficult to see how striking [the victim] with the vehicle was
       merely unintended” when he followed it up with a beating with a golf club. Id. We also took
       note of the timing of the new negligence counts, coming on the eve of the insurer’s argument
       for judgment on the pleadings in its declaratory-judgment case. Id. We found the new
       negligence counts to be a “ ‘transparent attempt to trigger insurance coverage.’ ” Id. (quoting
       Dial, 355 Ill. App. 3d at 522).
¶ 52       Justice Pope dissented, however, noting that Illinois allows liberal amendment of pleadings
       and that the relevant question before that court was whether the allegations of the complaint
       would potentially fall within the policy’s coverage. Id. ¶¶ 57-59 (Pope, J., specially concurring
       in part and dissenting in part). The dissent stressed that “[w]hether [the insured’s] acts were in
       fact intentional *** or negligent *** is a matter for the trier of fact in the underlying lawsuit,
       not this court, to determine.” Id. ¶ 60.
¶ 53       Finally, in West American Insurance Co. v. Vago, 197 Ill. App. 3d 131, 133, 137 (1990),
       where the complaint alleged that the insured “grabbed [the victim] from behind, locked his
       arms around her waist, and thrust his pelvis against her buttock several times while having an
       erection,” all the while “ke[eping] her in his grasp and prevent[ing] her from escaping,” we
       found it undeniable that an intentional sexual assault was alleged, no matter how the
       underlying complaint tried to dress up the claims as “negligent.”
¶ 54       As the rather extreme examples in these cases demonstrate, it should be the “rare” case that
       we are so confident that the allegations could not possibly be considered to describe
       “negligent” conduct, and can only be credibly characterized as intentional conduct, that we can
       say that the allegations in an underlying complaint could not even potentially fall within the
       coverage of a policy. Carioto, 194 Ill. App. 3d at 776.

                                                    -9-
¶ 55        The allegations contained in the underlying complaint in the Tort Case do not fit within that
       “rare case.” They allege nothing close to repeated stabbings (id. at 771), forcible sexual assault
       (Vago, 197 Ill. App. 3d at 133), or attempting to run someone over in a truck and then
       proceeding to beat the individual with a golf club (Danner, 2012 IL App (4th) 110461, ¶ 6).
       The complaint alleges only two physical acts committed by Dahms: that, when Enadeghe
       confronted Dahms, Dahms “made physical actions with his hands and fists toward
       [Enadeghe]” and “swung a briefcase in close proximity to the body of [Enadeghe].” But there
       is no allegation that Dahms hit Enadeghe with this fists or hands, only with his briefcase–so the
       fist-and-hand “physical actions” could either mean that Dahms swung and missed Enadeghe
       with his fists or that he was gesturing angrily. The only contact alleged is the “swinging” of the
       briefcase that struck Enadeghe.
¶ 56        These sparse allegations do not conclusively establish an intentional act. The allegations
       describe a scenario where Enadeghe left his vehicle and confronted Dahms on the street,
       demanding that Dahms pay for the damage to his windshield. How, exactly, Dahms came to
       strike Enadeghe with his briefcase is by no means clear. The allegations could describe a
       scuffle in which any striking of Enadeghe could have been less than a deliberate, intentional
       act. It could describe a struggle over the briefcase itself. To be sure, it could describe a scenario
       in which Dahms used the briefcase as an offensive weapon in an intentional manner, but it
       could just as possibly describe the defensive use of that briefcase or a mere accident. The
       bottom line is that, while we could certainly conceive of a scenario in which these allegations
       described intentional conduct, we likewise could see the potential that these actions
       demonstrate less than intentional behavior, be it recklessness or even, as alleged in count I,
       negligence.
¶ 57        We are concerned here only with whether the claim potentially falls within the terms of the
       policy. We are not prepared to say, as a matter of law, that these allegations so clearly support
       an inference of intent that all other possible inferences are excluded.
¶ 58        Country Mutual also cites Freyer, 89 Ill. App. 3d 617, a case concerning the duty to defend
       a lawsuit that alleged an assault and battery, as well as damage to property. The underlying
       complaint alleged that the insured, in both June and November 1984, violently assaulted the
       victim, striking her face and head with his fists and tearing out some of her hair; in the June
       incident, which occurred at the victim’s home, the insured also ripped the victim’s phone from
       the wall and destroyed it. Id. at 618-19. But that decision did not grapple with the distinction
       between a negligent act and an intentional one in an underlying complaint; the victim’s lawsuit
       pleaded only intentional torts and, in fact, asked for a finding of malice so that she could seek
       punitive damages. Id. at 619. The insured in Freyer claimed that the complaint did not allege
       that he subjectively intended harm to the victim–an argument the court rejected (id. at 622)–but
       did not argue that the allegations of the underlying complaint pleaded negligence. Id. at
       621-22. That case does not assist Country Mutual.
¶ 59        In sum, it is not “clear” from the face of the underlying complaint that the allegations could
       not potentially fall within the policy’s coverage. Employers Insurance of Wausau v. Ehlco
       Liquidating Trust, 186 Ill. 2d 127, 153 (1999). We hold that the allegations in count I of the
       underlying complaint could potentially fall within the policy’s coverage for an “accident.”




                                                    - 10 -
¶ 60                     2. Whether the Intentional-Acts Exclusion Bars Coverage
¶ 61        We next consider whether either of the two exclusions in the policy on which County
       Mutual relies are applicable. The first of those is an exclusion for bodily injury “that may
       reasonably be expected or intended to result from the intentional acts of an ‘insured.’ ” If it
       seems redundant for an insurance policy to only apply to “accidents” but then to also contain
       an exclusion for “intentional” acts, that is because it is. We have previously explained that
       “insurance companies, in order to make this limitation of coverage absolutely clear and
       inescapable, include an exclusion for ‘intentional injuries’ caused by the insured.” Freyer, 89
Ill. App. 3d at 619. Noting this overlap, in considering whether the allegations of an underlying
       complaint alleged an “accident” under an insurance policy, we have asked “ ‘whether the
       person performing the acts leading to the result intended or expected the result.’ ” State Farm
       Fire & Casualty Co. v. Young, 2012 IL App (1st) 103736, ¶ 26 (quoting Country Mutual
       Insurance Co. v. Carr, 372 Ill. App. 3d 335, 341 (2007)).
¶ 62        Indeed, Country Mutual merges these two issues within one section of its brief. In its
       discussion of whether the allegations potentially described an “accident,” or whether they
       clearly describe an “intentional act,” Country Mutual cites case law interchangeably between
       the two questions. For example, Danner, 2012 IL App (4th) 110461, ¶ 40, discussed above,
       had the same coverage language (for “accidents”) and a very similar exclusion for intentional
       injuries, but the court ultimately held that the insured’s striking of the victim with his car, and
       later his battery of the victim with a golf club, was not an “accident.” It decided the issue on the
       coverage language, not the exclusion. In contrast, Freyer, 89 Ill. App. 3d at 622, which
       concerned the same policy coverage for “accidents” and a similar intentional-injury exclusion,
       appeared to base its holding–that the underlying complaint alleged purely intentional
       conduct–on the exclusion.
¶ 63        For the same reasons that the allegations in the underlying complaint could potentially
       allege an accident, the exclusion for intentional acts is not applicable to the allegations of the
       underlying complaint.2

¶ 64                     3. Whether the Criminal-Acts Exclusion Bars Coverage
¶ 65       Having determined that the allegations of the underlying complaint potentially fall within
       coverage, and having further found that the intentional-acts exclusion does not clearly apply,
       we are left with Country Mutual’s argument that the criminal-acts exclusion applies. Again,
       that exclusion provides that Country Mutual will exclude liability insurance coverage for:
               “ ‘Bodily Injury’ or ‘property damage’ arising from any criminal act. Criminal act
               means any act or omission which is criminal in nature or for which a penal statute or
               ordinance permits or requires any term of imprisonment or sentence or public service
               duties. This exclusion applies regardless of whether any ‘insured’ is actually charged
               with or convicted of a crime and regardless of whether any ‘insured’ subjectively
               intended the ‘bodily injury’ or ‘property damage’ for which a claim is made.”


           2
             Thus, we need not address Dahms’s claim that Country Mutual is estopped from raising the
       expected-or-intended-injury exclusion because it did not raise that basis for denial of coverage when
       Dahms first tendered the claim to Country Mutual. We also need not address the self-defense exception
       to this exclusion, since the exclusion does not apply in the first instance.

                                                    - 11 -
¶ 66       We repeat two principles in analyzing this issue. First, we must only determine whether the
       allegations in the Tort Case fall within, or potentially within, the policy’s coverage. Pekin
       Insurance Co., 237 Ill. 2d at 455; Valley Forge Insurance Co., 223 Ill. 2d at 363. Second, “a
       policy provision that purports to exclude or limit coverage will be read narrowly and will be
       applied only where its terms are clear, definite, and specific.” Gillen v. State Farm Mutual
       Automobile Insurance Co., 215 Ill. 2d 381, 393 (2005); see also Erie Insurance Exchange v.
       Compeve Corp., 2015 IL App (1st) 142508, ¶ 17 (applicability of policy exclusion must be
       “clear and free from doubt” (internal quotation marks omitted)). “[P]rovisions that limit or
       exclude coverage will be interpreted liberally in favor of the insured and against the insurer.”
       American States Insurance Co. v. Koloms, 177 Ill. 2d 473, 479 (1997); accord Country Mutual
       Insurance Co. v. Hilltop View, LLC, 2013 IL App (4th) 130124, ¶ 26.
¶ 67       With these principles in mind, we hold that, at the outset of the Tort Case, before Dahms
       was found guilty beyond a reasonable doubt of aggravated battery, the language of the
       criminal-acts exclusion was not so clear and free from doubt that we could say that there was
       no possibility of coverage to Dahms. It would be possible to read the complaint in the Tort
       Case as alleging a criminal act. And the fact that Dahms was charged with a criminal act
       arising from this incident might make that conclusion even more tempting. But the allegations
       of the complaint in the Tort Case–Dahms’s striking of Enadeghe with a briefcase–could
       possibly be viewed as an accident, an act of self-defense, or intentional conduct, the first two of
       which could not be considered “criminal” in any sense of that word. In the face of competing
       reasonable interpretations of a complaint’s allegations, an insurer may not adopt the
       interpretation that favors exclusion and disregard those reasonable interpretations that favor
       coverage.
¶ 68       Before Dahms was convicted of aggravated battery, and based only on the allegations in
       the complaint, it was not clear and free from doubt that Dahms had engaged in a criminal act.
       Thus, at the time the complaint was filed in the Tort Case, before Dahms had been convicted,
       Country Mutual could not avoid its duty to defend based on the criminal-acts exclusion.
¶ 69       In arguing otherwise, Country Mutual points to the language stating that the exclusion
       applies regardless of whether the insured is actually charged with or convicted of a crime. So it
       does. But that does not give Country Mutual unbridled authority to decide what is “criminal in
       nature” and what is not. As we have just explained, the exclusion’s application to the
       allegations of the Tort Case must be clear and free from doubt, and we do not think that the
       allegations of the Tort Case clearly established a criminal act.
¶ 70       Country Mutual’s reliance on Allstate Insurance Co. v. Greer, 396 Ill. App. 3d 1037 (2009)
       is unavailing. In Greer, the underlying complaint alleged that the insureds “supplied alcoholic
       beverages to the [17-year-old] decedent, causing him to become intoxicated and impaired,
       which caused him to die while driving a motor vehicle.” Id. at 1039. As this court explained:
       “These allegations describe criminal conduct.” Id.; see 235 ILCS 5/6-16 (West 2006) (“[n]o
       person, after purchasing or otherwise obtaining alcoholic liquor, shall sell, give, or deliver such
       alcoholic liquor to another person under the age of 21 years”). The record showed that one of
       the insureds had been convicted of the misdemeanor of willfully supplying alcohol to a minor.
       Greer, 396 Ill. App. 3d at 1038. And the insureds, as far as the opinion discloses, argued
       against the criminal-acts exclusion because there was no evidence that they intended to harm
       the minor when they provided him with alcohol (id. at 1040)–in other words, the insureds
       never denied engaging in the conduct that constituted a criminal act, the supplying of alcohol

                                                   - 12 -
       to a minor. In the case before us, Dahms never conceded that he engaged in a criminal act.
       Before he was convicted, Country Mutual could not presume clearly and without doubt that
       Dahms had, in fact, committed a criminal act.
¶ 71       We thus hold that, before Dahms was convicted of aggravated battery, Country Mutual
       could not rely on the criminal-acts exclusion to deny coverage.
¶ 72       Having found that the policy covered the allegations of the Tort Case and having rejected
       the exclusions on which Country Mutual relies, we hold that Country Mutual’s duty to defend
       was triggered by the filing of the complaint in the Tort Case. We next turn to the impact of
       Dahms’s subsequent conviction on that duty to defend.

¶ 73                 D. Country Mutual’s Duty to Defend After Dahms’s Conviction
¶ 74       As noted, on March 20, 2013, Dahms was convicted of aggravated battery. In Allstate
       Indemnity Co. v. Hieber, 2014 IL App (1st) 132557, we considered the applicability of a
       criminal-acts exclusion where the insured had been criminally convicted. Unlike the
       criminal-acts exclusion here, the exclusion at issue in Hieber additionally required that any
       bodily injury or property damage be “ ‘intended by’ ” the insured or “ ‘reasonably be expected
       to result from’ ” the insured’s acts or omissions. Id. ¶ 3. But the court’s analysis of whether the
       insured’s act was a “criminal act” is relevant here. Specifically, the court in Hieber considered
       whether the insured’s “act of handling [a] gun was ‘criminal.’ ” Id. ¶ 15. Noting that the
       insured had been convicted after trial of involuntary manslaughter, the court concluded that
       “under any definition of the word,” the act of handling the gun was “criminal.” Id.; see Black’s
       Law Dictionary 430 (9th ed. 2009) (defining “criminal” as “[h]aving the character of a crime;
       in the nature of a crime”); Webster’s Third New International Dictionary 536 (1993)
       (“involving or being a crime”).
¶ 75       Likewise, while we distinguished the decision in Greer, 396 Ill. App. 3d 1037, as
       inapplicable to Country Mutual’s duty to defend before Dahms was convicted, Greer is on
       point with regard to Country Mutual’s duty to defend following Dahms’s conviction. See id. at
       1038-40 (where insured was convicted of supplying alcohol to a minor and insured did not
       deny doing so, insured committed a “criminal act” within scope of policy exclusion).
¶ 76       In the section of our opinion immediately preceding this one, we held that Country Mutual
       could not automatically assume that Dahms’s striking of Enadeghe was a criminal act before
       he was convicted because there were less culpable interpretations of what may have occurred,
       including negligence or self-defense. But those competing interpretations became irrelevant
       after Dahms’s criminal conviction. His conviction for aggravated battery meant that a jury had
       found, beyond a reasonable doubt, that Dahms had, in fact, committed a crime–or, in the words
       of the policy exclusion, “an act *** for which a penal statute *** permits a[ ] term of
       imprisonment.” At that moment, Country Mutual could not be accused of self-serving,
       unbridled discretion in determining that Dahms’s conduct constituted a criminal act; Country
       Mutual could point to a jury verdict based on the highest burden of proof known to our legal
       system. At that moment, the applicability of the criminal-acts exclusion became clear and free
       from doubt.
¶ 77       We acknowledge that our consideration of the fact of Dahms’s conviction, raised in
       Country Mutual’s amended declaratory-judgment action, is evidence that is beyond the four
       corners of Enadeghe’s complaint. Nonetheless, “under certain circumstances, [a court may]
       look beyond the underlying complaint in order to determine an insurer’s duty to defend.” Pekin

                                                   - 13 -
       Insurance Co., 237 Ill. 2d at 459. “In fact, ‘ “[t]he only time such evidence should not be
       permitted is when it tends to determine an issue crucial to the underlying lawsuit.” ’ ”
       (Emphasis in original.) Bartkowiak, 2015 IL App (1st) 133549, ¶ 21 (quoting Pekin Insurance
       Co., 237 Ill. 2d at 461, quoting Fidelity & Casualty Co. of New York v. Envirodyne Engineers,
       Inc., 122 Ill. App. 3d 301, 305 (1983)). As the supreme court explained, “ ‘[t]o require the trial
       court to look solely to the complaint in the underlying action to determine coverage would
       make the declaratory proceeding little more than a useless exercise possessing no attendant
       benefit and would greatly diminish a declaratory action’s purpose of settling and fixing the
       rights of the parties.’ ” (Emphasis omitted.) Pekin Insurance Co., 237 Ill. 2d at 461 (quoting
       Envirodyne Engineers, Inc., 122 Ill. App. 3d at 304-05); see also American Economy
       Insurance Co. v. Holabird & Root, 382 Ill. App. 3d 1017, 1032 (2008) (“the trial court need not
       wear judicial blinders and may look beyond the complaint at other evidence appropriate to a
       motion for summary judgment” (internal quotation marks omitted)).
¶ 78       This is just such an instance. We are not prematurely deciding an issue in the underlying
       Tort Case. We are not determining whether Dahms’s conduct was negligent versus intentional
       for purposes of the Tort Case. There is no issue of collateral estoppel caused by our ruling. Nor
       are we finding that Dahms committed a criminal act; a jury already did that. We are just
       acknowledging the fact of his conviction and finding that, in light of that undisputed fact, a
       policy exclusion applies. Whatever preclusive effect Dahms’s conviction may or may not have
       on the Tort Case is independent of anything we have said here.
¶ 79       Thus, we affirm the trial court’s judgment that the duty to defend exists but modify that
       ruling as to the trigger date. We hold that the duty to defend ended when Dahms was convicted
       in his criminal trial.

¶ 80                            E. “Property Damage” Claims in the Tort Case
¶ 81       In the initial briefing as well as the additional briefing on the petition for rehearing, Dahms
       has raised the additional argument that Country Mutual has a duty to defend the Tort Case
       because it alleges property damage. He contends that the complaint in the Tort Case claimed
       property damage–damage to Enadeghe’s windshield caused by Dahms’s briefcase–which was
       not alleged to be an intentional act and has never been claimed by anyone to be a criminal act.
       In other words, he argues, even if his alleged acts in striking Enadeghe himself with the
       briefcase could be deemed a criminal act, his alleged acts in striking Enadeghe’s windshield
       could not–he was not charged with or convicted of damaging a windshield.
¶ 82       In our previous Rule 23 order (Ill. S. Ct. R. 23 (eff. July 1, 2011)), which we have since
       withdrawn, it was unnecessary to reach this issue, because we found that the criminal-acts
       exclusion did not bar coverage even after Dahms was convicted of aggravated battery. As we
       have reconsidered that decision and found it to be incorrect, and because we now hold that the
       duty to defend terminated upon Dahms’s conviction, we now must reach this additional basis
       that Dahms asserts for his claim of coverage under the policy. If Dahms is correct that the
       complaint in the Tort Case alleges damage to property as well as personal injury, then Dahms
       is entitled to coverage. For the reasons that follow, however, we do not agree that the
       underlying complaint alleges property damage.
¶ 83       Count II of the complaint in the Tort Case alleges an intentional battery. That count
       obviously does not allege damage to Enadeghe’s windshield. You cannot “batter” a


                                                   - 14 -
       windshield; you can only batter another person. Luss v. Village of Forest Park, 377 Ill. App. 3d
318, 333 (2007) (“Battery is the unauthorized touching of another person.”).
¶ 84       Count I, the negligence count, contained the following allegations, which we have
       previously summarized but which bear repeating:
                   1. Dahms was a pedestrian near 310 South Clinton Street in Chicago;
                   2. Enadeghe was in a motor vehicle at the same location;
                   3. Enadeghe was peacefully conducting himself;
                   4. Dahms’s briefcase made contact with the vehicle, causing damage to the
               windshield;
                   5. Enadeghe got out of the vehicle and asked Dahms to pay for the damage to his
               windshield;
                   6. Dahms refused to pay for the damage;
                   7. Dahms physically struck Enadeghe with a briefcase, knocking Enadeghe
               unconscious and causing him to fall to the ground.
¶ 85       Count I concludes as follows with paragraphs 8 and 9, as follows verbatim:
                   “8. On October 10, 2011, defendant, CHARLES DAHMS, was negligent in one or
               more of the following ways:
                       a) Made physical actions with his hands and fists toward plaintiff;
                       b) Swung a briefcase in close proximity to the body of the plaintiff; and
                       c) Failed to warn of one or more of these negligent acts or omission[s].
                   9. As a proximate result of one or more of these negligent acts or omissions,
               plaintiff, TERRY ENADEGHE, suffered injuries–both temporary and permanent–to
               his personal and pecuniary interests.” (Emphases added.)
¶ 86       There is no allegation of property damage in this count, either.
¶ 87       The negligence allegations in paragraph 8 obviously pertain to the physical, face-to-face
       encounter between Dahms and Enadeghe and not to what happened while Enadeghe was
       operating his car and Dahms was a pedestrian. Under no plausible reading of paragraph 8 could
       we find that they refer to the damaging of the windshield that preceded the later physical
       confrontation on the street.
¶ 88       And paragraph 9 is tied to paragraph 8. The “injuries” alleged by Enadeghe in paragraph 9
       pertain to “these” negligent acts or omissions–that is, the negligence described in the preceding
       paragraph 8, which we have just determined cannot possibly be read as describing the act of
       damaging Enadeghe’s windshield or any other property. We could not possibly read the
       “injuries” alleged by Enadeghe to include damage to his windshield.
¶ 89       While it is true that the complaint, in its narrative of the events of that day, describes
       Dahms’s briefcase impacting Enadeghe’s windshield, it does not automatically follow that
       Enadeghe sued Dahms over that broken windshield, and the “injuries” alleged by Enadeghe
       clearly do not include the broken windshield. There is no basis for finding a property damage
       claim in this complaint. We read an underlying complaint liberally in favor of finding coverage
       (see Valley Forge Insurance Co., 223 Ill. 2d at 363), but that does not include inventing claims
       that do not exist. We do not find a basis for imposing a duty to defend on Country Mutual for a
       property damage claim when such a claim is not alleged in the complaint.


                                                  - 15 -
¶ 90                                  F. Motion Taken With the Case
¶ 91       On January 19, 2016, Dahms filed a motion to supplement the procedural history contained
       in the petition for rehearing. Dahms informs us that Enadeghe has voluntarily dismissed the
       battery count in the Tort Case, leaving only the negligence count.
¶ 92       We took Dahms’s motion with the case. We now grant the motion. But this information
       does not alter our analysis.
¶ 93       Dahms relies on Enadeghe’s amended pleading in the Tort Case as additional support for
       his argument that none of the policy exclusions apply to claims of “negligence.” But none of
       that changes the fact that, independent of whatever may transpire in the Tort Case, Dahms has
       been convicted of aggravated battery for the conduct that spawned the Tort Case, and the
       existence of that conviction places Dahms’s conduct squarely within the policy exclusion for
       criminal acts. Our holding is not based, in any way, on the machinations in the Tort Case. This
       supplemental information has no bearing on our decision.

¶ 94                                        III. CONCLUSION
¶ 95       We agree with the circuit court that Country Mutual initially owed a duty to defend Dahms
       in the underlying Tort Case, but we disagree that the trigger date for this duty was the date
       when Dahms filed his affirmative defense of self-defense. We hold that the duty to defend
       arose when Enadeghe filed his complaint in the Tort Case on October 9, 2012. We thus affirm
       this portion of the circuit court’s May 2, 2014, judgment as modified.
¶ 96       We further hold that Country Mutual’s duty to defend terminated upon Dahms’s
       conviction for aggravated battery on March 20, 2013. The circuit’s May 2, 2014, judgment is
       reversed to the extent it did not limit the duty to defend to this date.

¶ 97      Motion to supplement procedural history granted.
¶ 98      Affirmed in part as modified, reversed in part.




                                                 - 16 -